IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40296

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 459
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 25, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ROBERTO MANUEL ROJAS, aka                        )     THIS IS AN UNPUBLISHED
ROBERT ROJAS,                                    )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for aggravated assault, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Roberto Manual Rojas, aka Robert Rojas, pled guilty to aggravated assault. I.C. §§ 18-
901, 18-905(b). In exchange for his guilty plea, a gang enhancement allegation was dismissed.
The district court sentenced Rojas to a unified term of five years, with a minimum period of
confinement of two years, to run concurrent with an unrelated sentence. Rojas appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rojas’s judgment of conviction and sentence are affirmed.




                                                   2